EXHIBIT 10.2

Morgan Stanley MORGAN STANLEY & CO. INCORPORATED
1585 BROADWAY
NEW YORK, NY 10036-8293
(212) 761-4000


January 3, 2008

Fixed Dollar Accelerated Share Repurchase Transaction

Herman Miller, Inc.
855 East Main Avenue
Zeeland, MI 49464

--------------------------------------------------------------------------------

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. Incorporated (“MSCO”) and Herman Miller, Inc. (the “Issuer”) on the Trade
Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA. “Other ASR Transaction”
shall mean the Fixed Dollar Collared Accelerated Share Repurchase Transaction
dated January 3, 2008 between the Issuer and MSCO.

1.     This Confirmation evidences a complete and binding agreement between MSCO
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if MSCO and
Issuer had executed an agreement in such form without any Schedule. For the
avoidance of doubt, the Transaction and the Other ASR Transaction shall be the
only transactions under the Agreement, and all references herein to the
“Agreement” shall be deemed to include the Other ASR Transaction.

2.     The terms of the particular Transaction to which this Confirmation
relates are as follows:


GENERAL TERMS:

Trade Date: January 3, 2008


Buyer: Issuer


Seller: MSCO


Shares: Common Stock of Issuer (Ticker: MLHR)


Number of Shares: The number of Shares delivered in accordance with Physical
Settlement below.


--------------------------------------------------------------------------------



Page 2

Forward Price: A price per Share (as determined by the Calculation Agent) equal
to (i) the sum of the 10b-18 VWAP for each Trading Day during the Calculation
Period dividedby (ii) the number of Trading Days in the Calculation Period minus
(iii) the Discount (as specified in Schedule I)


10b-18 VWAP: For each Trading Day during the Calculation Period, a price per
share (as determined by the Calculation Agent) equal to the volume-weighted
average price of the Rule 10b-18 eligible trades in the Shares for the entirety
of such Trading Day as determined by reference to the screen entitled “MLHR
<Equity> AQR SEC” or any successor page as reported by Bloomberg L.P. (without
regard to pre-open or after hours trading outside of any regular trading session
for such Trading Day or block trades (as defined in Rule 10b-18(b)(5) of the
Securities Exchange Act of 1934 as amended (the “Exchange Act”)) on such Trading
Day).


Calculation Period: The period from and including the first Trading Day that
occurs after the Initial Hedge Completion Date (as defined in the Other ASR
Transaction) to but excluding the Valuation Date.


Trading Day: Any Exchange Business Day that is not a Disrupted Day or an
Excluded Day (as defined below)


Initial Shares: As specified in Schedule I


Initial Share Delivery Date: One Exchange Business Day following the Trade Date.
On the Initial Share Delivery Date, Seller shall deliver a number of Shares
equal to the Initial Shares to Buyer in accordance with Section 9.4 of the
Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.


Additional Shares: If elected by Buyer on or before May 27, 2008, a number of
Shares not to exceed (i) the Prepayment Amount divided by (ii) 130% of the
arithmetic average of the VWAP from , and including, the Trading Day immediately
succeeding the Initial Hedge Completion Date (as defined in the Other ASR
Transaction) to, and including, May 22, 2008 minus (iii) the Initial Shares

Additional Share Delivery Date: May 29, 2008


Prepayment: Applicable


Prepayment Amount: $125,000,000.00


Commission Amount: As specified in Schedule I


Adjustment Amount: As specified in Schedule I


--------------------------------------------------------------------------------



Page 3

Structuring Fee: As specified in Schedule I


Prepayment Date: One Exchange Business Day following the Trade Date. On the
Prepayment Date, Buyer shall pay to Seller the Prepayment Amount, the Commission
Amount, the Adjustment Amount and the Structuring Fee.


Exchange: NASD


Related Exchange: The primary exchange on which options or futures on the
relevant Shares are traded.


Market Disruption Event: The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by inserting the words “at
any time on any Scheduled Trading Day during the Calculation Period or” after
the word “material,” in the third line thereof.


  Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option in its sole discretion either (i) to
determine the weighting of each Rule 10b-18 eligible transaction in the Shares
on the relevant Disrupted Day using its commercially reasonable judgment for
purposes of calculating the Forward Price, as applicable, (ii) to elect to
extend the Calculation Period by a number of Scheduled Trading Days equal to the
number of Disrupted Days during the Calculation Period or (iii) to suspend the
Calculation Period, as appropriate, until the circumstances giving rise to such
suspension have ceased. For the avoidance of doubt, if Calculation Agent elects
the option described in clause (i) above, then such Disrupted Day shall be
deemed to be a Trading Day for purposes of calculating the Forward Price.


Excluded Days: May 23, 2008; July 3, 2008



VALUATION:

Valuation Time: The Scheduled Closing Time on the relevant Exchange


Valuation Date: The Scheduled Valuation Date (as specified in Schedule I),
subject to extension in accordance with "Market Disruption Event" above or
Section 9 or Section 10 below. On the Valuation Date, Calculation Agent shall
calculate the Settlement Amount.



SETTLEMENT TERMS:

Physical Settlement: Applicable.


--------------------------------------------------------------------------------



Page 4

  On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price as determined
on the Valuation Date, minus (b) the Initial Shares minus (c) the Additional
Shares (such number of Shares, the “Settlement Amount”), rounded to the nearest
whole number of Shares; provided, however, that if the Settlement Amount is less
than zero, then Buyer shall deliver to Seller a number of Shares equal to the
absolute value of the Settlement Amount plus the Illiquidity Premium Shares. (as
defined below) (such number of Shares, the “Payment Shares”). For the avoidance
of doubt, Buyer may elect to deliver Payment Shares that are either registered
pursuant to the procedures described in Section 8(a)(i)-(vi) below or private
placement shares as described in Section 8(b)(i)-(iii) below. Notwithstanding
the proviso above, if the Settlement Amount is less than zero, Buyer may cash
settle its obligation to deliver the Payment Shares by delivering to Seller a
notice by no later than the Valuation Date electing to cash settle its
obligation to deliver the Payment Shares. Any such cash settlement shall be
effected in accordance with “Cash Settlement of Payment Shares” below.


  For the avoidance of doubt, upon the date that (i) Buyer satisfies its
obligation to deliver the Payment Shares to Seller in accordance with the terms
of this paragraph or (ii) the Settlement Balance (as defined below) is reduced
to zero in connection with cash settlement of Buyer’s obligation to deliver
Payment Shares (as described under “Cash Settlement of Payment Shares” below),
then Buyer shall have no further delivery or payment obligations under the terms
of this Transaction and this Transaction shall be deemed to have been settled as
of such date. For purposes of this provision, the Illiquidity Premium Shares
shall mean a number of Shares that reflects the discount from the current market
value of the Shares (as determined by reference to the price of the Shares on
the exchange as of the relevant Settlement Date) MSCO would realize if it sold a
number of Shares comprising the Settlement Amount in a private placement as
contemplated in Section 8(b) below. The Illiquidity Premium Shares shall be
determined by MSCO in a commercially reasonable manner, as of the relevant
Settlement Date, and may be based on indicative bids from institutional
“accredited investors” (as defined in Rule 501 under the Securities Act of 1933,
as amended (the “Securities Act”)).


Settlement Currency: USD


Settlement Date: Three Exchange Business Days after the Valuation Date, or if
such date is not a Clearance System Business Day or if there is a Settlement
Disruption Event on such day, the immediately succeeding Clearance System
Business Day on which there is no Settlement Disruption Event.


--------------------------------------------------------------------------------



Page 5

Cash Settlement of Payment Shares If Buyer elects to cash settle its obligation
to deliver Payment Shares, then on the Valuation Date a balance (the “Settlement
Balance”) shall be created with an initial balance equal to the absolute value
of the Settlement Amount. On the Settlement Date, Buyer shall deliver to Seller
a U.S. dollar amount equal to the Payment Shares multiplied by a price per Share
determined in a commercially reasonable manner by the Calculation Agent (such
cash amount, the “Initial Cash Settlement Amount”). On the Exchange Business Day
immediately following the delivery of the Initial Cash Settlement Amount, Seller
shall begin purchasing Shares in a commercially reasonable manner (all such
Shares purchased, “Cash Settlement Shares”). At the end of each Exchange
Business Day on which Seller purchases Cash Settlement Shares, Seller shall
reduce (i) the Settlement Balance by the number of Cash Settlement Shares
purchased on such Exchange Business Day and (ii) the Initial Cash Settlement
Amount by the aggregate purchase price (including commissions) of the Cash
Settlement Shares on such Exchange Business Day.  If, on any Exchange Business
Day, the Initial Cash Settlement Amount is reduced to or below zero but the
Settlement Balance is above zero, the Buyer shall (i) deliver to Seller or as
directed by Seller on the next Exchange Business Day after such Exchange
Business Day an additional U.S. dollar amount (an “Additional Cash Settlement
Amount”) equal to the Settlement Balance as of such Exchange Business Day
multiplied by a price per Share determined in a commercially reasonable manner
by the Calculation Agent or (ii) deliver to Seller Shares in lieu of payment of
the relevant Additional Cash Settlement Amount.  This provision shall be applied
successively until the Settlement Balance is reduced to zero. On the Exchange
Business Day that the Settlement Balance is reduced to zero, Seller shall return
to Buyer any unused portion of the Initial Cash Settlement Amount or the
Additional Cash Settlement Amount, as the case may be. For the avoidance of
doubt, any purchases of Cash Settlement Shares contemplated by this paragraph
shall be subject to Seller’s covenants in Section 11(b).


  If Buyer elects to deliver Shares in lieu of payment of an Additional Cash
Settlement Amount pursuant to clause (ii) above, the provisions of “Certain
Payments and Deliveries by Issuer” in Section 7 below shall apply to such a
share settlement as if the relevant Additional Cash Settlement Amount was the
“Early Settlement Payment” and the Shares so delivered were “Early Settlement
Shares”. In order to elect to deliver Shares pursuant to the previous sentence,
Issuer must (i) specify whether such Shares are to be sold by means of a
registered offering or by means of a private placement and (ii) the conditions
described in Section 8 below must be satisfied as if the Shares delivered in
lieu of payment of an Additional Cash Settlement Amount were “Early Settlement
Shares”.


--------------------------------------------------------------------------------



Page 6

Share Adjustments:

Potential Adjustment Event: Notwithstanding anything to the contrary in Section
11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event


Extraordinary Dividend: For any fiscal quarter occurring (in whole or in part)
during the period from and including the first day of the Initial Hedge Period
(as defined in the Other ASR Transaction) to and including the Termination Date,
any dividend or distribution on the Shares with an ex-dividend date occurring
during such fiscal quarter (other than any dividend or distribution of the type
described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the Equity
Definitions) (a “Dividend”) that is either (i) a non-regularly scheduled Divided
or (ii) the amount or value of which (as determined by the Calculation Agent
exceeds the Ordinary Dividend Amount.


Ordinary Dividend Amount: For any calendar quarter, USD 0.088


Method of Adjustment: Calculation Agent Adjustment; provided that if Seller
suspends trading in the Shares for all or any portion of a Trading Day within
the Calculation Period, the suspension shall be treated as a Potential
Adjustment Event subject to Calculation Agent Adjustment. In the case of a
suspension pursuant to Section 10, the Calculation Agent shall make such
adjustments prior to the period of suspension, if it is practical to do so.
Otherwise, and in all cases of a suspension as contemplated under “Market
Disruption Event” above, the Calculation Agent shall make such adjustments
promptly following the period of suspension. For the avoidance of doubt, the
Calculation Agent shall not make any adjustments to account for changes in
expected dividends.



EXTRAORDINARY EVENTS:

Consequences of Merger Events:

Share-for-Share: Modified Calculation Agent Adjustment


Share-for-Other: Cancellation and Payment on that portion of the Other
Consideration that consists of cash; Modified Calculation Agent Adjustment on
the remainder of the Other Consideration


Share-for-Combined: Modified Calculation Agent Adjustment


Tender Offer: Applicable


--------------------------------------------------------------------------------



Page 7

Consequences of Tender Offers:

Share-for-Share: Modified Calculation Agent Adjustment


Share-for-Other: Modified Calculation Agent Adjustment


Share-for-Combined: Modified Calculation Agent Adjustment


For purposes of this Transaction, the definition of Merger Date in Section
12.1(c) shall be amended to read, “Merger Date shall mean the Announcement
Date.” For purposes of this Transaction, the definition of Tender Offer Date in
Section 12.1(e) shall be amended to read, “Tender Offer Date shall mean the
Announcement Date.”

Composition of Combined Consideration: Applicable


Nationalization, Insolvency or Delisting: Cancellation and Payment


Additional Disruption Events:

Change in Law: Applicable


Failure to Deliver: Applicable


Insolvency Filing: Applicable


Hedging Disruption: Applicable


Increased Cost of Hedging: Applicable


Loss of Stock Borrow: Applicable

Maximum Stock Loan Rate: 50bps


Increased Cost of Stock Borrow: Applicable

Initial Stock Loan Rate: 25bps


Determining Party: For all Extraordinary Events, MSCO


Hedging Party: For all Additional Disruption Events, MSCO


Non-Reliance: Applicable



AGREEMENTS AND ACKNOWLEDGMENTS:

Regarding Hedging Activities: Applicable

Additional Acknowledgments: Applicable

3. Calculation Agent: MSCO, The Calculation Agent shall perform all
calculations, adjustments and determinations hereunder in good faith and in a
commercially reasonable manner


4. Account Details: To be provided.


--------------------------------------------------------------------------------



Page 8

5.     (a)        Nationalization or Insolvency. The words “the Transaction will
be cancelled,” in the first line of Section 12.6(c)(ii) are replaced with the
words “MSCO will have the right to cancel this Transaction,”.

        (b)        Additional Termination Event. The declaration of any
Extraordinary Dividend by Issuer during the period from and including the Trade
Date to but excluding the Valuation Date shall constitute an Additional
Termination Event with this Transaction as the only “Affected Transaction” and
Issuer as the sole “Affected Party”.

        (c)        For the avoidance of doubt, this Transaction shall be deemed
to be a “Forward Transaction” for purposes of the Equity Definitions; provided,
however, that in Section 9.2(a)(iii) of the Equity Definitions the words “the
Excess Dividend Amount, if any, and” shall be deleted.

6.     Certain Payments and Deliveries by MSCO. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and MSCO would be required to make a payment pursuant to
Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and MSCO
would be required to make a payment pursuant to Sections 12.3 and 12.7 of the
Equity Definitions, (iii) a Merger Event occurs and MSCO would be required to
make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions, or
(iv) a Nationalization, Insolvency or Delisting occurs and MSCO would be
required to make a payment pursuant to Section 12.7 of the Equity Definitions or
(v) an Additional Disruption Event occurs and MSCO would be required to make a
payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions, then
Issuer shall have the option to require MSCO to make such payment in cash or to
settle such payment amount in Shares (any such payment described in Sections
6(i), (ii), (iii), (iv) or (v) above, an “MSCO Payment Amount”). If Issuer
elects for MSCO to settle an MSCO Payment Amount in Shares, then on the date
such MSCO Payment Amount is due, a Settlement Balance shall be established with
an initial balance equal to the MSCO Payment Amount. On such date, MSCO shall
commence purchasing Shares for delivery to Issuer. At the end of each Trading
Day on which MSCO purchases Shares pursuant to this Section 6, MSCO shall reduce
the Settlement Balance by the amount paid by MSCO to purchase the Shares
purchased on such Trading Day. MSCO shall deliver any Shares purchased on a
Trading Day to Issuer on the third Exchange Business Day following the relevant
Trading Day. MSCO shall continue purchasing Shares until the Settlement Balance
has been reduced to zero.

7.     Certain Payments and Deliveries by Issuer. Notwithstanding anything to
the contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and Issuer would be required to make a payment pursuant
to Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and
Issuer would be required to make a payment pursuant to Sections 12.3 and 12.7 of
the Equity Definitions, (iii) a Merger Event occurs and Issuer would be required
to make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions,
(iv) a Nationalization, Insolvency or Delisting occurs and Issuer would be
required to make a payment pursuant to Section 12.7 of the Equity Definitions or
(v) an Additional Disruption Event occurs and Issuer would be required to make a
payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions (any such
payment described in Sections 7(i), (ii), (iii), (iv) or (v) above, an “Early
Settlement Payment”), then Issuer shall have the option, in lieu of making such
cash payment, to settle its payment obligations under Sections 7(i), (ii),
(iii), (iv) or (v) above in Shares (such Shares, the “Early Settlement Shares”).
In order to elect to deliver Early Settlement Shares, (i) Issuer must notify
MSCO of its election by no later than 4 p.m. EST on the date that is three
Exchange Business Days before the date that the Early Settlement Payment is due,
(ii) must specify whether such Early Settlement Shares are to be sold by means
of a registered offering or by means of a private placement and (iii) the
conditions described in Section 8 below must be satisfied on each day Early
Settlement Shares are to be sold by Seller in connection with Buyer’s election
to deliver Early Settlement Shares in connection with the settlement of an Early
Settlement Payment.

--------------------------------------------------------------------------------



Page 9

8.     Conditions to Delivery of Early Settlement Shares.

        (a) If Issuer timely elects to deliver Early Settlement Shares and
Make-Whole Shares by means of a registered offering, the following provisions
shall apply:

        (i)        On the later of (A) the Trading Day following the Issuer’s
election to deliver Early Settlement Shares and any Make-Whole Shares by means
of a registered offering (the “Registration Notice Date”), and (B) the date on
which the Registration Statement is declared effective by the SEC or becomes
effective (the “Registered Share Delivery Date”), the Issuer shall deliver to
MSCO a number of Early Settlement Shares equal to the quotient of (I) the
relevant Early Settlement Payment divided by (II) a price per Share determined
in a commercially reasonable manner by the Calculation Agent.


        (ii)        Promptly following the Registration Notice Date, the Issuer
shall file with the SEC a registration statement (“Registration Statement”)
covering the public resale by MSCO of the Early Settlement Shares and any
Make-Whole Shares (collectively, the “Registered Securities”) on a continuous or
delayed basis pursuant to Rule 415 (or any similar or successor rule), if
available, under the Securities Act; provided that no such filing shall be
required pursuant to this paragraph (ii) if the Issuer shall have filed a
similar registration statement with unused capacity at least equal to the
relevant Settlement Amount and such registration statement has become effective
or been declared effective by the SEC on or prior to the Registration Notice
Date and no stop order is in effect with respect to such registration statement
as of the Registration Notice Date.  After the Registration Notice Date, the
Issuer shall use its best efforts to file an automatic shelf registration
statement or have the Registration Statement declared effective by the SEC as
promptly as possible.


        (iii)        Promptly following the Registration Notice Date, the Issuer
shall afford MSCO a reasonable opportunity to conduct a due diligence
investigation with respect to the Issuer customary in scope for underwritten
offerings of equity securities (including, without limitation, the availability
of senior management to respond to questions regarding the business and
financial condition of the Issuer and the right to have made available to MSCO
for inspection all financial and other records, pertinent corporate documents
and other information reasonably requested by MSCO), and MSCO shall be satisfied
in all material respects with the results of such due diligence investigation of
the Issuer. For the avoidance of doubt, the Issuer shall not have the right to
deliver Shares pursuant to this Section 8(a) (and the conditions to delivery of
Early Settlement Shares specified in this Section 8(a) shall not be satisfied)
until MSCO is satisfied in all material respects with the results of such due
diligence investigation of the Issuer.


        (iv)        From the effectiveness of the Registration Statement until
all Registered Securities have been sold by MSCO, the Issuer shall, at the
request of MSCO, make available to MSCO a printed prospectus relating to the
Registered Securities in form and substance (including, without limitation, any
sections describing the plan of distribution) satisfactory to MSCO (a
“Prospectus”, which term shall include any prospectus supplement thereto), in
such quantities as Morgan shall reasonably request.


        (v)        The Issuer shall use its best efforts to prevent the issuance
of any stop order suspending the effectiveness of the Registration Statement or
of any order preventing or suspending the use of any Prospectus and, if any such
order is issued, to obtain the lifting thereof as soon thereafter as is
possible.  If the Registration Statement, the Prospectus or any document
incorporated therein by reference contains a misstatement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make any statement therein not misleading, the Issuer shall as promptly as
practicable file any required document and prepare and furnish to MSCO a
reasonable number of copies of such supplement or amendment thereto as may be
necessary so that the Prospectus, as thereafter delivered to the purchasers of
the Registered Securities will not contain a misstatement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statement therein not misleading.


--------------------------------------------------------------------------------



Page 10

        (vi)        On or prior to the Registered Share Delivery Date, the
Issuer shall enter into an agreement (a “Transfer Agreement”) with MSCO (or any
affiliate of MSCO designated by MSCO) in connection with the public resale of
the Registered Securities, substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
satisfactory to MSCO (or such affiliate), which Transfer Agreement shall
(without limitation of the foregoing):


        (A)        contain provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, MSCO and its affiliates,


        (B)        provide for delivery to MSCO (or such affiliate) of customary
opinions (including, without limitation, accounting comfort letters, opinions
relating to the due authorization, valid issuance and fully paid and
non-assessable nature of the Registered Securities and the lack of material
misstatements and omissions in the Registration Statement, the Prospectus and
the Issuer’s filings under the Exchange Act of 1934, as amended and modified
(the “Exchange Act”)); and


        (C)        provide for the payment by the Issuer of all fees and
expenses in connection with such resale, including all registration costs and
all fees and expenses of counsel for MSCO (or such affiliate).


        (vii)        On the Registered Share Delivery Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
applicable amount of the relevant Early Settlement Payment.  Following the
delivery of Early Settlement Shares or any Make-Whole Shares, Seller shall sell
all such Early Settlement Shares or Make-Whole Shares in a commercially
reasonable manner.


        (viii)        At the end of each day upon which sales have been made,
the Settlement Balance shall be (A) reduced by an amount equal to the aggregate
proceeds received by MSCO upon settlement of the sale of such Share, and (B)
increased by an amount (determined in a commercially reasonable manner by the
Calculation Agent) equal to MSCO’s funding cost with respect to the then-current
Settlement Balance as of the close of business on such day.


        (ix)        If, on any date, the Settlement Balance has been reduced to
zero but not all of the Early Settlement Shares have been sold, no additional
Early Settlement Shares shall be sold and MSCO shall promptly deliver to the
Issuer (A) any remaining Early Settlement Shares and (B) if the Settlement
Balance has been reduced to an amount less than zero, an amount in cash equal to
the absolute value of the then-current Settlement Balance.


        (x)        If, on any date, all of the Early Settlement Shares have been
sold and the Settlement Balance has not been reduced to zero, the Issuer shall
promptly deliver to MSCO an additional number of Shares (“Make-Whole Shares”)
equal to (A) the Settlement Balance as of such date divided by (B) the price per
Share determined in a commercially reasonable manner by the Calculation Agent.
This clause (x) shall be applied successively until the Settlement Balance is
reduced to zero.


        (xi)        If at any time the number of Shares covered by the
Registration Statement is less than the number of Registered Securities required
to be delivered pursuant to this Section 8(a), the Issuer shall, at the request
of MSCO, file additional registration statement(s) to register the sale of all
Registered Securities required to be delivered to MSCO. For the avoidance of
doubt, the provisions of Section 8(c) shall apply until Issuer satisfies its
obligations under this Section 8(a)(xi).


        (xii)        The Issuer shall cooperate with MSCO and use its reasonable
best efforts to take any other action necessary to effect the intent of the
provisions set forth in this Section 8(a).


--------------------------------------------------------------------------------



Page 11

        (b)        If Issuer timely elects to deliver Early Settlement Shares
and Make-Whole Shares by means of a private placement, the following provisions
shall apply:

        (i)        all Early Settlement Shares and Make-Whole Shares shall be
delivered to the Seller (or any affiliate of the Seller designated by the
Seller) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof;


        (ii)        Seller and any potential purchaser of any such Shares from
the Seller (or any affiliate of the Seller designated by the Seller) identified
by Seller shall have been afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Issuer customary in scope
for private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them) and Buyer shall not disclose material non-public information
in connection with such due diligence investigation; and


        (iii)        an agreement (a “Private Placement Agreement”) shall have
been entered into between Issuer and the Seller (or any affiliate of the Seller
designated by the Seller) in connection with the private placement of such
Shares by Issuer to the Seller (or any such affiliate) and the private resale of
such Shares by the Seller (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to the
Seller and the Issuer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, the Seller and its affiliates,
and shall provide for the payment by Issuer of all fees and expenses in
connection with such resale, including all reasonable fees and expenses of one
counsel for the Seller but not including any underwriter or broker discounts and
commissions, and shall contain representations, warranties and agreements of
Issuer and Seller reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales.


        (iv)        If Issuer elects to deliver Early Settlement Shares to
satisfy its payment obligation of an Early Settlement Payment, neither Issuer
nor Seller shall take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(2) of the Securities
Act for the sale of any Early Settlement Shares or Make-Whole Shares by Issuer
to the Seller or (ii) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Early
Settlement Shares and Make-Whole Shares by the Seller.


        (v)        On the date requested by MSCO, (A) Issuer shall deliver a
number of Early Settlement Shares equal to the quotient of (I) the relevant
Early Settlement Payment divided by (II) a per share value, determined by MSCO
in a commercially reasonable manner and which may be based on indicative bids
from institutional “accredited investors” (as defined in Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”)) and (B) the
provisions of Sections 8(a)(vii) –(x) shall apply to the Early Settlement Shares
delivered pursuant to this Section 8(b)(v). For purposes of applying the
foregoing, the Registered Share Delivery Date referred to in 8(a)(vii) shall be
the date on which Issuer delivers the Early Settlement Shares.


        (c)        The provisions of Section 8(b) shall apply to any
then-current Settlement Balance if (i) on any given day, Issuer cannot satisfy
any of the conditions of Section 8(a) or (ii) for a period of at least ten (10)
consecutive Exchange Business Days, MSCO has determined that it is inadvisable
to effect sales of Registered Securities.

--------------------------------------------------------------------------------



Page 12

        (d)        If Issuer elects to deliver Early Settlement Shares to
satisfy its payment obligation of an Early Settlement Payment, then, if
necessary, Issuer shall use its best efforts to cause the number of authorized
but unissued Shares of Common Stock to be increased to an amount sufficient to
permit Issuer to fulfill its obligations to satisfy its payment obligation of an
Early Settlement Payment by delivering Early Settlement Shares. For the
avoidance of doubt, the obligation of Issuer to so use its best efforts is an
ongoing obligation.

9.     Special Provisions for Merger Events. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during the term of this
Transaction and such Announcement Date does not cause this Transaction to
terminate in whole under the provisions of “Extraordinary Event” in paragraph 2
above:

        (a)        As soon as practicable following the public announcement of
such potential Merger Transaction, Issuer shall provide MSCO with written notice
of such announcement;

        (b)        Promptly after request from MSCO, Issuer shall provide MSCO
with written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through MSCO or its
affiliates and (ii) the number of Shares purchased pursuant to the block
purchase proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full
calendar months preceding the Announcement Date. Such written notice shall be
deemed to be a certification by Issuer to MSCO that such information is true and
correct. Issuer understands that MSCO will use this information in calculating
the trading volume for purposes of Rule 10b-18; and

        (c)        MSCO in its sole discretion may extend the Calculation Period
to account for any reduction in the number of Shares that could be purchased on
each day during the Calculation Period in compliance with Rule 10b-18 following
the Announcement Date.

        “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization of Issuer as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

10.     Seller Adjustments. In the event that Seller reasonably determines that
it is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Seller, and including, without limitation, Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E, “Requirements”), for Seller to refrain from
purchasing Shares or to purchase fewer than the number of Shares Seller would
otherwise purchase on any Trading Day during the duration of this Transaction,
then Seller may, in its discretion, elect that the Calculation Period be
suspended and, if appropriate, extended with regard to any Requirements. Seller
shall notify the Issuer upon the exercise of Seller’s rights pursuant to this
Section 10 and shall subsequently notify the Issuer on the day Seller believes
that the circumstances giving rise to such exercise have changed. If the
Calculation Period is suspended pursuant to this Section 10, at the end of such
suspension Seller shall determine the number of Trading Days remaining in the
Calculation Period, as appropriate, and the terms of this Transaction shall be
adjusted as set forth above under “Physical Settlement.”

11.     Covenants.

(a)     The Buyer covenants and agrees:

        (i)(a)        that it will not treat this Transaction, any portion
hereof, or any obligation hereunder as giving rise to any interest income or
other inclusions of ordinary income; (b) it will not treat the delivery of any
portion of the Shares or cash to be delivered pursuant to this Transaction as
the payment of interest or ordinary income; (c) it will treat this Transaction
in its entirety as a forward contract for the delivery of such Shares or cash;
and (d) it will not take any action (including filing any tax return or form or
taking any position in any tax proceeding) that is inconsistent with the
obligations contained in (a) through (c). Notwithstanding the preceding
sentence, Buyer may take any action or position required by law, provided that
Buyer delivers to Seller an unqualified opinion of counsel, nationally
recognized as expert in Federal tax matters and acceptable to Buyer, to the
effect that such action or position is required by a statutory change or a
Treasury regulation or applicable court decision published after the Trade Date;

--------------------------------------------------------------------------------



Page 13

        (ii)        that during the term of this Agreement, neither it nor any
of its affiliates shall directly or indirectly (which shall be deemed to include
the writing or purchase of any cash-settled derivative instrument) purchase
Shares (or any security convertible into or exchangeable for Shares) without the
prior written approval of Seller or take any other action that would cause the
purchase by Seller of any Shares in connection with this Agreement not to comply
with Rule 10b-18 under the Exchange Act (assuming for the purposes of this
paragraph that such Rule were otherwise applicable to such purchases);

        (iii)        to comply with all laws, rules and regulations applicable
to it (including, without limitation, the Securities Act of 1933, as amended
(the “Securities Act”) and the Exchange Act) in connection with the transactions
contemplated by this Confirmation;

        (iv)        that it is not relying, and has not relied, upon Seller or
any of its representatives or advisors with respect to the legal, accounting,
tax or other implications of this Agreement and that it has conducted its own
analyses of the legal, accounting, tax and other implications of this Agreement,
and that Seller and its affiliates may from time to time effect transactions for
their own account or the account of customers and hold positions in securities
or options on securities of the Buyer and that Seller and its affiliates may
continue to conduct such transactions during the term of this Agreement; and

        (v)        that neither it nor any affiliates shall take any action that
would cause Regulation M under the Exchange Act (“Regulation M”), to be
applicable to any purchases of Shares, or any security for which Shares is a
reference security (as defined in Regulation M), by Buyer or any affiliated
purchasers (as defined in Regulation M) during the Calculation Period..

(b)     Seller covenants and agrees that with respect to the purchase of any
Shares in connection with this Agreement (except for any purchases made by
Seller during the Calculation Period in connection with dynamic hedge
adjustments of the Seller’s exposure to the Transaction as a result of any
equity optionality contained in such Transaction), Seller shall make any such
purchase in a manner that Seller reasonably believes, based on the
representations and warranties set forth herein and any other information
provided to Seller by Buyer, would meet the requirements of the safe harbor
under the provisions of Rule 10b-18 as if such purchases were made by Buyer;
provided, however, that it is understood and agreed that Seller will not be
obligated to comply with this paragraph upon the occurrence of a Valuation Date
other than the Scheduled Valuation Date or if an Event of Default, Additional
Disruption Event, Extraordinary Event or Additional Termination Event occurs;
provided, further, that Seller shall take into account Shares purchased in
connection with the Other ASR Transaction in making its determinations as to
whether such purchases would meet such requirements if they had been made by
Buyer pursuant to this Section 11(b).

12.     Representations, Warranties and Acknowledgments.

(a)     The Buyer hereby represents and warrants to Seller that:

        (i)        as of the date hereof, the Buyer (A) is not in possession of
any material, non-public information with respect to the Buyer or any of its
securities, and is entering into this Agreement in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act
and (B) agrees not to alter or deviate from the terms of this Agreement or enter
into or alter a corresponding or hedging transaction or position with respect to
the Shares (including, without limitation, with respect to any securities
convertible or exchangeable into the Shares) (other than, for the avoidance of
doubt, the Other ASR Transaction) during the term of this Agreement;

--------------------------------------------------------------------------------



Page 14

        (ii)        the transactions contemplated by this Confirmation have been
authorized under Buyer’s publicly announced program to repurchase Shares;

        (iii)        the Buyer is not entering into this Agreement to facilitate
a distribution of the Shares (or any security convertible into or exchangeable
for Shares) or in connection with a future issuance of securities except
pursuant to the Buyer’s employee benefit plans, director compensation plans and
dividend reinvestment plan or other publicly disclosed transaction;

        (iv)        the Buyer is not entering into this Agreement to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress the price of the Shares
(or any security convertible into or exchangeable for Shares); and

        (v)        the Buyer is as of the date hereof, and after giving effect
to the transactions contemplated hereby will be, Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (A) the present fair market value (or present fair saleable value) of
the assets of the Buyer is not less than the total amount required to pay the
liabilities of the Buyer on its total existing debts and liabilities (including
contingent liabilities) as they become absolute and matured, (B) the Buyer is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business, (C) assuming consummation of the transactions as
contemplated by this Agreement, the Buyer is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature, (D) the Buyer is
not engaged in any business or transaction, and does not propose to engage in
any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Buyer is engaged and (E) the Buyer is not
a defendant in any civil action that could reasonably be expected to result in a
judgment that the Buyer is or would become unable to satisfy.

(b)     Seller and the Buyer each hereby acknowledges that any transactions by
Seller in the Shares will be undertaken by Seller, as the case may be, as
principal for its own account. All of the actions to be taken by Seller in
connection with this Agreement, shall be taken by Seller independently and
without any advance or subsequent consultation with the Buyer.

(c)     It is the intent of the parties that this Confirmation and this
Transaction comply with the requirements of Rule 10b5-1(c)(1)(i) (A) and (B) of
the Exchange Act. The parties agree that the Agreement shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

13.     Acknowledgements of Buyer Regarding Hedging and Market Activity. Buyer
agrees, understands and acknowledges that:

  (a) during the period from (and including) the Trade Date to (and including)
the Settlement Date, Seller and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the transactions contemplated by this Transaction;  


  (b) Seller and its affiliates also may be active in the market for the Shares
other than in connection with hedging activities in relation to the transactions
contemplated by this Transaction; 


  (c) Seller shall make its own determination as to whether, when and in what
manner any hedging or market activities in the Issuer’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to 10b-18 VWAP; and


--------------------------------------------------------------------------------



Page 15

  (d) any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
10b-18 VWAP, each in a manner that may be adverse to Buyer.


14.     Indemnification.

        (a)        In the event that Seller becomes involved in any capacity in
any action, proceeding or investigation brought by or against any person in
connection with any matter referred to in this Agreement, the Buyer will
reimburse Seller for its reasonable legal and other expenses (including the cost
of any investigation and preparation) incurred in connection therewith, except
to the extent that any such loss, claim, damage or liability results from the
gross negligence or bad faith of Seller in effecting the transactions which are
the subject of this Agreement. The Buyer also will indemnify and hold Seller
harmless against any losses, claims, damages or liabilities to which it may
become subject in connection with any matter referred to in this Agreement,
except to the extent that any such loss, claim, damage or liability results from
the gross negligence or bad faith of Seller in effecting the transactions which
are the subject of this Agreement; provided, however, that if it is determined
by a court of competent jurisdiction in a final judgment that Seller is not
entitled to be indemnified hereunder in connection with such matter, then Seller
shall reimburse the Buyer for any expenses paid pursuant to the first sentence
of this Section 14. If for any reason the foregoing indemnification is
unavailable to Seller or insufficient to hold it harmless, then the Buyer shall
contribute to the amount paid or payable by Seller as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Buyer on one hand and Seller on the other hand with
respect to such loss, claim, damage, or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Buyer under this Section 14 shall be in addition to any
liability which the Buyer may otherwise have, shall extend upon the same terms
and conditions to any affiliate of Seller and the partners, directors, officers,
agents, employees and controlling persons (if any), as the case may be, of
Seller and any such affiliate and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Buyer,
Seller, any such affiliate and any such person. The Buyer also agrees that
neither Seller nor any of such affiliates, partners, directors, officers,
agents, employees or controlling persons shall have any liability to the Buyer
for or in connection with any matter referred to in this Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Buyer result from the gross negligence or bad faith of Seller in effecting the
transactions that are the subject of this Agreement. The foregoing provisions
shall survive any termination or completion of this Agreement. For the purposes
of this Section 14, the term “Seller” shall include MSCO and its affiliates.

        (b)        Subject to Section 14(c), the reimbursement, indemnity and
contribution obligations of the Buyer under Section 14(a) (each, an
“Obligation”) shall be paid promptly in cash.

        (c)        In connection with any Obligation under Section 14(b) above,
the Buyer, in lieu of making any cash payment as contemplated by that section,
may elect to satisfy such Obligation by delivering Shares to Seller (such
Shares, the “Indemnity Shares”) by notifying Seller of such election within one
Trading Day of being informed by Seller that such Obligation is due and payable.
The provisions of “Certain Payments and Deliveries by Issuer” in Section 7 above
shall apply to such a share settlement of an Obligation as if the relevant
Obligation was the “Early Settlement Payment” and the Indemnity Shares were
“Early Settlement Shares”. In order to elect to deliver Indemnity Shares, Issuer
must (i) specify whether such Indemnity Shares are to be sold by means of a
registered offering or by means of a private placement and (ii) the conditions
described in Section 8 above must be satisfied as if the Indemnity Shares were
“Early Settlement Shares” and any additional Shares Issuer delivers to reduce
the settlement balance to zero in connection with this Section 14 were
“Make-Whole Shares”.

--------------------------------------------------------------------------------



Page 16

15.     The parties hereto agree and acknowledge that Seller is a “financial
participant” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Transaction is either (i) a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, in which case each
payment and delivery made pursuant to this Transaction is a “settlement
payment”, as such term is defined in Section 741(8) of the Bankruptcy Code, and
that Seller is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code, or (ii) a “swap
agreement”, as such term is defined in Section 101(53B) of the Bankruptcy Code,
in which case each party is a “swap participant”, as such term is defined in
Section 101(53C) of the Bankruptcy Code, and that Seller is entitled to the
protections afforded by, among other sections, Sections 362(b)(17), 546(g) and
560 of the Bankruptcy Code.

16.     Seller and Issuer hereby agree and acknowledge that Seller has
authorized the Issuer to disclose this Transaction to any and all persons, and
there are no express or implied agreements, arrangements or understandings to
the contrary, and authorizes the Issuer to use any information that the Issuer
receives or has received with respect to this Transaction in any manner.

17.     Treatment in Bankruptcy; No Setoff; No Collateral.

(a)     In the event the Buyer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the U.S. Bankruptcy Code or any other applicable bankruptcy
or insolvency statute from time to time in effect, any rights or claims of
Seller hereunder in respect of this transaction shall rank for all purposes no
higher than, but on a parity with, the rights or claims of holders of Shares,
and Seller hereby agrees that its rights and claims hereunder shall be
subordinated to those of all parties with claims or rights against the Buyer
(other than common stockholders) to the extent necessary to assure such ranking.
Without limiting the generality of the foregoing, after the commencement of
Bankruptcy Proceedings, the claims of Seller hereunder shall for all purposes
have rights equivalent to the rights of a holder of a percentage of the Shares
equal to the aggregate amount of such claims (the “Claim Amount”) taken as a
percentage of the sum of (i) the Claim Amount and (ii) the aggregate fair market
value of all outstanding Shares on the record date for distributions made to the
holders of such Shares in the related Bankruptcy Proceedings. Notwithstanding
any right it might otherwise have to assert a higher priority claim in any such
Bankruptcy Proceedings, Seller shall be entitled to receive a distribution
solely to the extent and only in the form that a holder of such percentage of
the Shares would be entitled to receive in such Bankruptcy Proceedings, and,
from and after the commencement of such Bankruptcy Proceedings, Seller expressly
waives (i) any other rights or distributions to which it might otherwise be
entitled in such Bankruptcy Proceedings in respect of its rights and claims
hereunder and (ii) any rights of setoff it might otherwise be entitled to assert
in respect of such rights and claims.

        (b)        Notwithstanding any provision of this Agreement or any other
agreement between the parties to the contrary, neither the obligations of the
Buyer nor the obligations of Seller hereunder are secured by any collateral,
security interest, pledge or lien.

18.     Share Cap. Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Buyer be required to deliver to Seller a number
of Shares that exceeds the Share Cap (as specified in Schedule I), subject to
reduction by the number of Shares delivered hereunder by the Buyer on any prior
date.

19.     Account Details:

Account for Payments to MSCO: Citibank NY
ABA# __________
Morgan Stanley & Co
a/c# ____________
Herman Miller
a/c # ____________


Account for Payments to Issuer: To be provided by Issuer


--------------------------------------------------------------------------------



Page 17

20.     Governing law: The laws of the State of New York.

  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONFIRMATION
OR ANY TRANSACTION CONTEMPLATED HEREBY.


--------------------------------------------------------------------------------



Page 18


--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.

Confirmed as of the date first written above:

HERMAN MILLER, INC.


By:
            ——————————————
            Name:
            Title: MORGAN STANLEY & CO. INCORPORATED


By:
            ——————————————
            Name:
            Title:
